PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/001,453
Filing Date: 6 Jun 2018
Appellant(s): Stadler et al.



__________________
JAMES HOLM
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 12-14 and 23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Min et al. (PGPUB 2010/0100148).
Regarding Claims 1, 12 and 23, Min discloses an implantable medical device system for delivering CRT (par. [0002]) comprising an implantable medical device housing 100; at least one lead having a lead body 104, 106, 108, 110 and capable of being electrically coupled to the housing 100 (Fig. 1); and a plurality of electrodes 202, 204, 206, etc.  positioned along at least one of the device housing (case electrode 200) and the lead body (Fig. 1, 2) to sense a cardiac signal of the patient and to deliver CRT pacing (par. [0036-0040]). Min further discloses a processor 220 within the housing 100, the processor 220 (Fig. 2) configured to execute various capture algorithms 310 to determine capture associated with the delivered CRT pacing (par. [0078]). One such algorithm is a left ventricular capture algorithm 340 that is used to verify capture by monitoring for the presence of an evoked response in response to stimulation (par. [0080]). In particular, Min discloses performing a capture assessment to optimize timing parameters in a bi-ventricular pacing system (par. [0144]) wherein pacing is delivered, lack of capture is determined and parameters such as a safety margin or a capture threshold are adjusted until successful capture is determined (par. [0078, 0080]). In addition, inter-ventricular conduction delays are determined (delays between a left ventricular pace and a right ventricular event, i.e. Appellants claimed VV delay, see par. [0148, 0158, 0165, 0168])) and these timing parameters are optimized to produce the most effective CRT pacing parameters that produce reliable capture. Ultimately, as disclosed in the exemplary embodiments of Fig. 10, 11, Min discloses performing both capture assessments (which deal with safety margin and capture threshold) and timing 
In regards to Claims 2 and 13, Min discloses enabling capture only assessments 1008, capture and timing assessments 1012 or timing only assessments 1016 and adjusting one of safety margin and capture threshold in response to a capture assessment being enabled in the capture only mode 1008 or capture and timing mode 1012 (Fig. 10, par. [0156-0162]). The same applies with the scenarios of Fig. 11. In order to execute any of these steps and enable signal is issued by a trigger block 1004, such a trigger can be considered the claimed “alert” (par. [0156]) wherein the trigger for timing only assessment is an alert generated in a capture test not being enabled.
With regards to Claims 3 and 14, the Examiner notes the claimed algorithm is a result of the testing process of Min. Min discloses performing a capture test to assess different safety margin and threshold values. If the adjustments do not result in a change in effective CRT, such as capture, (i.e. ineffective capture is not resolved) parameters are adjusted again until capture is detected. Likewise, the timing parameters are adjusted until effective capture is determined. When effective capture is determined, the parameters are not adjusted further and the pacing parameters are set (par. [0156-0171]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Appellant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (PGPUB 2010/0100148) in view of Ghosh (2015/0246235). Min discloses all of the claimed invention except for reverting to baseline values and testing new pacing vectors in repose to ineffective capture. However, Ghosh discloses adjusting LV stimulation timing from baseline parameters to adjusted parameters if ineffective capture is determined (Fig. 13; par. [0109]; adjusting back to baseline if the adjustments to LV timing do not result in effective capture, such as after a timeout (par. [0110]); and adjusting pacing vectors in response to ineffective capture (step 836; Fig. 13) in order to automatically identify the optimal settings that produce reliable capture. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Min reference to include reverting values to baseline values and testing various pacing vectors, as taught and suggested .
(2) Response to Argument

On page 9 of the Brief, Appellant states:
“Min, however, never describes determining delayed left ventricle (LV) depolarization being a reason for ineffective capture as would be required to anticipate each of independent claims 1, 12, and 23.”
Additionally, in response to the Examiner’s argument that Min implicitly discloses such a feature, Appellant argues:
“…the Examiner appears to be relying the on the Doctrine of Inherency (“implicitly discloses”) to show that the algorithms of Min do actually determine that delayed left ventricle (LV) depolarization is a reason for ineffective capture. The Examiner, however, has failed to establish a proper anticipation rejection based on the Doctrine of Inherency.”
Appellant then concludes on page 10 of the Brief:
“The Examiner failed to establish a proper anticipation rejection based on the Doctrine of Inherency because no basis in fact or technical reasoning have been provided to show how or why one of ordinary skill in the art would reasonably support the determination that the delayed left ventricle (LV) depolarization being a reason for ineffective capture necessarily flows from the teachings of Min (e.g., the capture algorithms described by Min). Instead, the Examiner merely noted that since Min describes adjustment of PV or VV delay based on ventricular paced propagation delay (PPDLv), the algorithms of Min must determine that delayed left ventricle (LV) depolarization being a reason for ineffective capture. The Examiner has provided no material to support this alleged capability.”



	Specifically, as noted in the Final Rejection and reiterated in the Advisory Action dated 09/07/2021, Min discloses adjusting various parameters of a pacing scheme to improve capture. These parameters include PV (paced ventricular), AV delay (which is the time between an atrial event and a ventricular event) based off of paced atrial and paced ventricular pulses and VV delay (the time delay between left and right ventricular activation). Min discloses that the AV delay can be altered (see steps 430, 440, 490 for 
If the LV pace was not delayed (the timing was too long) or considered delayed, why would Min teach to shorten it once capture is lost? A parameter would not be changed it if was deemed to be optimal. One would not reasonably shorten the PV delay if it was not considered to contribute to the loss of capture. Additionally, one would not indicate the PV delay is fine but some other parameter is sub-optimal and then only change the PV delay. Instead, it would be clear and logical that only parameters that were determined to be sub-optimal or otherwise contribute to the loss of capture would be changed. 
Following this line of reasoning, once loss of capture is determined, Min also discloses modifying VV delays to improve capture according to a timing algorithm implemented by timing and control circuitry (par. [0044]). Appellant’s claimed invention and Min disclose the same process flow, i.e. adjusting the AV delay by controlling the timing of the paced pulses once capture is lost and also fine tuning the timing parameters by optimizing the VV delay between ventricular pacing pulses (see also Fig. 8). Appellant’s claim underscores the fact that once a parameter is determined to be sub-optimal (in this case the PV delay is too long and thus capture was lost), the PV delay is shortened in order to re-capture the heart. The result of Min and Appellant are 
Appellant further argues on page 10 of the Brief:
“The mere adjustment of PV or VV delay based on ventricular paced propagation delay (PPDLv) simply means just that— ventricular paced propagation delay (PPDLv) may be used as feedback to adjust PV or VV delay.”
The Examiner agrees that the PPDLv may be used as feedback to adjust PV or VV delay. The question here is why would Min teach adjusting a parameter? As stated in the Final rejection and the Advisory action, these parameters are disclosed as being adjusted to optimize capture, i.e. avoid ineffective capture/loss of capture. Effective CRT is dependent on the reliability of the applied pacing pulses to capture the heart (i.e. produce a heart contraction in response to the energy delivered by a pacemaker). If the pacing device fails tor reliably capture the heart, then parameters need to eb changed, 
The remainder of Appellant’s arguments are believed to be addressed by the response above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALLEN PORTER/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.